Citation Nr: 1131900	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  96-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for instability of the left knee status post reconstructive surgery.

2.  Entitlement to a separate rating based upon arthritis for residuals of left knee reconstructive surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted service connection for a left knee injury post-operative and assigned a noncompensable rating.  Thereafter, the RO granted a 10 percent rating effective in November 1997.  Additionally, a temporary 100 percent rating was assigned from April 1998 to October 1998.  A 10 percent rating was then assigned from October 1998.  In an October 1999 rating decision, the RO granted an earlier effective date for the 10 percent rating back to the initial date of entitlement in October 1995.  

In a February 2004 rating decision, the RO granted a 20 percent rating for the left knee residuals of reconstruction, effective October 1, 1998.  The 10 percent rating prior to that date was not disturbed.

When the case was last before the Board in April 2009, the Board granted an increased rating of 20 percent for the disability prior to October 1, 1998, due to instability of the knee.  A disability rating in excess of 20 percent was denied for that time period as well as for the time period beginning on October 1, 1998.  In a May 2009 rating decision, the RO implemented the Board's decision granting a 20 percent for the period prior to October 1, 1998, and also granted a 100 percent evaluation from April 23, 1998.  The 20 percent rating was made effective from October 1, 1998 forward.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2010 the Court issued an Order granting a Joint Motion for Remand and remanded the case back to the Board for compliance with the motion.  The Joint Motion for Remand appears to address only the Board's failure to provide adequate reasons and bases for its denial of a rating in excess of 20 percent for instability of the left knee for the time period beginning on October 1, 1998.  Although no date was specified, it is clear from the body of the Joint Motion for Remand, that the issue is with the Board's characterization of evidence from August 2007 and July 2008, which is from the second time frame (beginning on October 1, 1998).  No evidence from the time period prior to October 1, 1998 is mentioned as being mischaracterized by the Board.  As such, the Board will consider the issue of whether the Veteran is entitled to an initial rating greater than 20 percent for his left knee disability for the period beginning on October 1, 1998.  The other matter remanded to the Board is whether the Veteran is entitled to a separate rating for arthritis of the left knee.  This issue does not have a time limit on it and it is characterized as such on the title page of this remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Remand, it was noted that the Board mischaracterized the July 2008 VA examination report in that did not adequately address the Veteran's acknowledgement that he always used an insert, two canes and a knee brace.  Instead, the Board indicated that the Veteran used a knee brace intermittently as needed, but not constantly.  The Board stated that this is a finding of moderate but not severe instability.  The Joint Motion for Remand also indicates that the Board mischaracterized the August 2007 VA examination report.  Specifically, it was noted that the August 2007 VA examination report reflects intermittent but frequent use of a leg brace and the Board characterized the use of a knee brace described at that examination as "not frequently."  

Because the evidence does not reflect that any VA examiner has medically determined whether the instability of the Veteran's left knee is slight, moderate, or severe, a new examination should be conducted in order to obtain a medical opinion regarding the severity of the instability.

Additionally, the Joint Motion for Remand indicates that the Board failed to discuss why it favored the negative X-ray evidence (failing to show degenerative joint disease of the Veteran's left knee) over positive X-ray evidence of arthritis.  The Board notes that in its April 2009 decision, the Board indicated that the more recent X-ray evidence from August 2007 and July 2008 and VA examinations from these times indicate that no arthritis was found on X-rays.  The positive findings from December 1995 and January 1996, the Board explained, suggest a temporary anomaly rather than chronic degenerative changes, as noted by the May 1996 bone scan report author who indicated that degenerative disease of the patella was doubtful due to the young age of the Veteran at that time.  The bone scan report author also opined that X-ray correlation was needed to confirm.  While the Board appears to have weighed the positive with the negative evidence in the April 2009 decision, it finds that a new VA examination with current X-ray studies, as well as a VA examiner to review the claims folder and make a medical determination based upon the varying X-ray and bone scan results, to be needed in this case in order to properly adjudicate the issues on appeal.

The Board also notes that in a 15 page handwritten statement dated in July 2009, the Veteran indicated that he has worn a brace on his left knee every day since his first left knee surgery in 1994.  He also indicated that his left knee affects his everyday life in that he has difficulty enjoying and playing with his sons.  He wears different types of braces and within two to three hours he starts losing circulation in his left leg.  He must change braces or take it off completely.  When that happens, he loses stability in his left knee.  He is left with choosing to feel numb in the leg or losing stability of the knee.  As such, and as mentioned above, a new VA orthopedic examination with X-rays should be scheduled.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records dating from July 2008 to the present and associate them with the claims file.

2.  Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, in order to determine the current severity of the Veteran's service-connected residuals of left knee reconstruction surgery.  

All indicated studies, including X-rays and range of motion studies in degrees, should be performed.  X-ray studies must be performed.

The examiner should state whether the Veteran's left knee displays recurrent subluxation or lateral instability, and if so, whether it is slight, moderate or severe.  

The examiner should also indicate whether the Veteran has degenerative joint disease of the left knee.  The examiner should base this opinion on current X-rays of the left knee.  However, the examiner should also review the claims file, to specifically include the December 1995 and January 1996 X-rays, which show some deformity of the lateral tibial plateau due to a hypertrophic degenerative change and exostosis of the lateral aspect of the tibia, respectively, which are not shown on later X-rays.  Also, the May 1996 bone scan showing possible degenerative disease of the patella should be discussed.  The examiner should provide an opinion as to whether arthritis was actually present at those times, and in doing so, address the August 2007 and July 2008 X-rays which are negative for arthritis.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


